Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1, 3-9, 11-16 and 18-20 are pending.
Claims 1, 9 and 16 were amended or newly added in the Applicant’s filing on 9/21/2022.
Claims 2, 10 and 17 were cancelled in the Applicant's filing on 9/21/2022.
This office action is being issued in response to the Applicant's filing on 9/21/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 3-9, 11-16 and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	The claim(s) recite(s) a method and/or a system configured to perform a method comprising: identifying an initial equity resource offering using resource agents; compiling data from data segments associated with the initial equity resource offering, wherein the data segments include historical interaction data segments, issuer data segments, research data segments, and sales data segments; identifying target resource agents for injection into the initial equity resource offering based on processing the compiled data from the data segments via modeling; calculating a probability match and a probability order size for each of the target resource agents identified for injection into the initial equity resource offering; generating and displaying results to an authorized user with target resource agents and calculated probability matches; and inputting, after launching the initial equity resource offering in a feedback results loop as data segments for the modelling. 
	These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to target and recruit investors for an equity offering which is a fundamental economic practice or principle. Fundamental practices or principles are a subgroup of the “certain methods of organizing human activity” grouping. Accordingly, the claim recites an abstract idea.
	These limitations, as drafted, also recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to target and recruit investors for an equity offering which is a commercial or legal interaction, specifically falling within marketing and sales activities. Commercial or legal interactions are an additional subgroup of the “certain methods of organizing human activity” grouping. Accordingly, the claim recites an abstract idea under this second classification.
	These limitations, as drafted, also recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to collect data, analyze the data, and display the results of the collection and analysis, which is a mental process. see Electric Power Group, LLC v. Alstom, S.A. (Fed. Cir. 2016). Accordingly, the claim recites an abstract idea under this third classification.
	This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a computer processing device, computer readable medium, computer-product instruction code, a graphical user interface and machine learning.  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
	Dependent Claim(s) 3-8, 11-15 and 18-20 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 1, 8 and 16. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
	No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
	Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, 11-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites a method comprising:
identifying an initial equity resource offering using resource agents.
	Does this mean that the method is using resource agents to identify an initial equity resource offering? Or that the method is identifying an initial equity resource, wherein the initial equity resource uses resource agents?
	Claim 16 also recites a method comprising:
identifying an initial equity resource offering using resource agents; 
compiling data from data segments associated with the initial equity resource offering, wherein the data segments include historical interaction data segments, issuer data segments, research data segments, and sales data segments; 
identifying target resource agents for injection into the initial equity resource offering based on processing the compiled data from the data segments via machine learning modelling.

	If the initial equity resource offering is identified on the basis of presently using resource agents, does injecting target resource target agents mean that new resource agents are being assigned to the initial equity resource offering? Or does this mean that the resource agents presently utilized by the initial equity resource offering are continued to be utilized by the initial resource offering? 
	What is the different between resource agents and target resource agents? The term “target resource agents” is not defined in the specification and appears to be used interchangeably with “resource agent.” (see specification, para. 6-8).
	Claims 1 and 9 have similar issues to Claim 16.
	Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasinkevich (US PG Pub. 2012/0022989) in view of Hollas (US PG Pub. 2007/0100724). 
	Regarding Claim 16, Vasinkevich discloses a computer-implemented method for machine intelligent resource agent indicator output, the method comprising: 
providing a computing system comprising a computer processing device and a non- transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations: 
identifying an initial equity resource offering (trade, such as an initial public offering) using resource agents (investors). (see para. 1-10 and 64); 
compiling data from data segments associated with the initial equity resource offering (trade), wherein the data segments include historical interaction (trade history) data segments, issuer data segments (data pertaining to issuers), research data segments (pertaining to a particular sector or research reports), and sales (of securities) data segments. (see para. 48, 55, 59-61, 106 and 139);
identifying target resource agents (potential buyer) for injection into the initial equity resource offering based on processing the compiled data (trading history) from the data segments via modeling. (see para. 59 and 95-96); 
calculating a probability match and a probability order size for each of the target resource agents (potential buyers) identified for injection into the initial equity resource offering (trade). (see para. 108 and 159-160);  
generating and displaying, via a graphic user interface, results to an authorized user (authenticated user) with target resource agents (identified potential buyers) and calculated probability matches. (see para. 4, 36-37 and 58); and
inputting, after launching the initial equity resource offering, the results and finalized outcomes of the initial equity resource into feedback. (see para. 99).
	Vasinkevich does not teach a method wherein the modelling is machine learning modelling; or wherein the feedback is a feedback results loop as data segments for the machine learning modeling.
	Hollas discloses a method wherein:
the modelling is machine learning modelling. (see para. 7); and
the feedback is a feedback results loop as data segments for the machine learning modeling. (see para. 66).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Vasinkevich by incorporating machine learning modelling, as disclosed by Hollas, thereby utilizing a standard and conventional methodology for performing computations.
	Regarding Claim 18, Vasinkevich does not explicitly teach a method wherein the results report further comprises a pitch strategy for approaching the target resource agents for equity resource exchange or an initial equity resource offering funding based on agent historical interaction data.
	However, these differences (i.e. contents of the results report) are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
	Regarding Claims 19-20 and 1, 3-9 and 11-15, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. 

§101 Rejection
Applicant argues that the claimed invention integrates the abstract idea into a practical application and, as such, satisfies Step 2A Prong Two of the 2019 §101 Guidelines. see Arguments, pp. 10-12.
Specifically, Applicant asserts that the claimed invention is analogous to Example 42 – Method for Transmission of Notifications When Medical Records Are Updated. see Arguments, pp. 10-11.
The Examiner respectfully disagrees.
First, Applicant's arguments try to establish eligibility through Office Examples, however the Office Examples are meant to be for training purposes and do not have the force of legal precedent. 
Second, Claim 1 of Example 42 was found to integrate the abstract idea into a practical application because:
The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea). see Subject Matter Eligibility Examples: Abstract Ideas, pp. 18-19.

The current claims do not standardize a format, automatically generate a message, or transmit a message to all users.  Instead the instant claims perform the abstract idea of identifying target resource agents and calculated probability matches for said target resource agents. Therefore, Example 42 does not apply.
Additionally, Example 42 is an improvement to messaging technology based upon conversion of data transmissions into a standardized format for networked devices.
Example 42 was found to integrate the abstract idea into a practical application by virtue of improving the functioning of computers or other technology. As in DDR Holdings, LLC v. Hotels.com (Fed. Cir. 2014), Example 42 is a solution “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” see DDR Holdings, LLC v. Hotels.com, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014).
Example 42 does not demonstrate integration of an abstract idea into a practical application just because it is an improvement over the prior art but because its is directed to addressing technological deficiencies in prior art systems thereby improving the functioning of the prior art systems (i.e. computers).
However, the specification in the instant case does not provide evidence that that the claimed invention is directed to solve a technological problem via an improvement to the functioning of a computer or other technology.
Applicant further argues:
Similar to Example 42, the pending claims compile data, provide information about target resource agents for injection, and display based on the information messages to target resource agents. see Arguments, p. 11.

MPEP §2106.04 (a)(2)(III)(A) recites:
In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:

a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). see MPEP §2106.04 (a)(2)(III)(A)

If anything, the claimed invention as described by the Applicant is closer to Electric Power Group, an abstract idea under the mental process grouping.
Applicant also argues:
Similar to Cosmokey, the claimed invention represents an improvement to a computer- implemented authentication technique by streamlining the access of users allowing only authorized users access to target resource agent and matches. As such, similar to the claims found eligible in Cosmokey, the pending claims are a non-abstract computer-functionality improvement in the realm of computer or network security. Therefore, Applicant respectfully asserts that the pending claims contain an inventive concept. see Arguments, pp. 11-12.

The Examiner respectfully disagrees.
The claimed invention does not recite an improvement to computer-implemented authentication techniques. In fact the claims do not recite any computer-implemented technique of any kind.
The claim does recite that the results are displayed to an “authorized user” but a claim that does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.

§103 Rejection
The §103 Rejection has been rewritten and the prior art remapped to account for the newly amended claim language.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jason M. Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        December 19, 2022